Citation Nr: 1137230	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-02 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain with osteoarthritis, for the period prior to January 30, 2009, and in excess of 40 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified before the undersigned Veterans Law Judge during a Board hearing that was held at the RO in September 2009.  The transcript from this hearing has been associated with the claims file.  

This matter was previously before the Board and was remanded for additional development of the evidence in December 2009, September 2010 and March 2011.  On remand, rating decisions issued in April 2010 and December 2010 granted increased staged ratings for the Veteran's service-connected back condition.   However, as those decisions did not constitute full and complete grants of the benefits being sought on appeal, this case continues to remain pending.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In a rating decision issued in December 2010, the Appeals Management Center (AMC) granted service connection for radiculopathy of the right and left lower extremities as being secondary to the service-connected lower back condition, and assigned 10 percent ratings for each side effective from November 2, 2010.  Because a Notice of Disagreement (NOD) has not been submitted with respect to this rating decision, these separate matters are not presently before the Board on appeal.  

In October 2009, the Board advanced this case on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

At his September 2009 hearing before the Board, the Veteran raised a new claim of entitlement to service connection for the residuals of a 2003 cerebrovascular accident, secondary to medication prescribed for his service-connected back disability.  While the claims file contains a June 9, 2011, memorandum from the Appeals Management Center to the New York RO indicating that this issue needs to be processed, there is no indication in the file that any action has yet been undertaken.  Accordingly, in order to ensure that this new claim is not missed, the Board again refers this claim to the RO for appropriate action in the first instance.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay of this appeal is regrettable, the Board finds that a remand is required in order to effectuate the directives of its previous remand.  In March 2011, the Board remanded the Veteran's case with a direction for it to be forwarded to the Under Secretary for Benefits, or the Director of Compensation, for consideration of the assignment of an extraschedular rating.  Certain development was also to be accomplished, and the issues on appeal, including entitlement to TDIU, were to be readjudicated.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Following the Board's March 2011 remand, a June 2011 Supplemental Statement of the Case included a statement that the extraschedular evaluation claim was being "referred," but there is no evidence that the extraschedular matter was actually forwarded to, or acted upon, by either the Under Secretary for Benefits or the Director of Compensation.  As a consequence, a remand is necessary.  This referral is required because it is not permissible for the Board, in the first instance, to consider the assignment of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996)).

Turning to a different matter, the Board found in its March 2011 remand that a VA examination was necessary before a decision on the merits of the TDIU issue could be made.  A social and industrial survey was requested for purposes of better ascertaining the level of functional impairment in regards to employability being caused by the Veteran's service-connected conditions.  Such a survey was accomplished in May 2011.  However, the social worker opined that "Given [the Veteran's] age, it is difficult to conclude that he may still be gainfully employed at this time, if not for his back injury.  It is as least as likely as not that back pain may have been a contributing factor to his retirement." 

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment of a level that a veteran cannot follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  In reaching such a determination, the central inquiry is 'whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.'  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term 'unemployability' is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  (emphasis added).
 
The Board finds the May 2011 VA social and industrial survey opinion to be unclear and confusing due to the equivocal language employed and consideration of the Veteran's age.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (observing that evidence that is speculative, general or inconclusive in nature cannot support a claim).  In view of this defect, the Board finds that an addendum from the examiner is required to clarify her opinion.  If the same examiner is not available, then a new VA social and industrial survey opinion is necessary in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once the Secretary undertakes the effort to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Lastly, the most recent VA clinical records of record are dated in May 2011.  At his November 2010 VA examination, the Veteran indicated that he has continued to receive regular VA treatment.  Accordingly, the Board finds that there may be additional VA treatment records pertinent to the claim that are outstanding and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file treatment records from the VA Medical Center in Northport, New York, dating from May 2011 to the present.  

2.  Return the claims folder to the VA social worker who completed the May 2011 social and industrial survey.  The social worker is requested to clarify her prior report by specifically answering whether or not it is her opinion that it is at least as likely as not (i.e., a degree of probability of at least 50 percent or higher) that the Veteran's service-connected disabilities alone, and without consideration of his age or non-service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.  She is again advised that if the answer to this question is in the negative, she is requested to discuss the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.  
A rationale must be provided for all opinions expressed.  In the extraordinary circumstance that the social worker is unable to respond to the questions asked without resorting to mere speculation she must so state and must provide a supporting explanation as to why she cannot provide the opinion without resorting to mere speculation.

If the May 2011 VA social worker is not available, schedule the Veteran for a new social and industrial survey by a different social worker that addresses the questions asked in the Board's March 2011, remand decision.  


3.  Following the completion of the above, forward the claims file to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of an extraschedular rating with respect to the service-connected back disability, including all associated neurological findings.

4.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal.  If any issue on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


